Name: Council Decision (EU) 2016/1873 of 10 October 2016 on the signing, on behalf of the European Union, of the Agreement establishing the EU-LAC International Foundation
 Type: Decision
 Subject Matter: America;  international affairs;  legal form of organisations;  European construction
 Date Published: 2016-10-22

 22.10.2016 EN Official Journal of the European Union L 288/1 COUNCIL DECISION (EU) 2016/1873 of 10 October 2016 on the signing, on behalf of the European Union, of the Agreement establishing the EU-LAC International Foundation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 209(2) and 212(1), in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and from the European Commission, Whereas: (1) On 23 March 2012, the Council authorised the Commission to open negotiations for an international agreement between the European Union and its Member States and the Latin American and Caribbean countries on the creation of the EU-LAC Foundation as an international organisation. (2) Negotiations for the Agreement establishing the EU-LAC International Foundation (the Agreement) were successfully concluded on 29 January 2015. (3) The Agreement will establish the EU-LAC Foundation as an international organisation with legal personality under public international law. (4) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date. (5) When acting in the framework of the EU-LAC Foundation, the Union and its Member States should coordinate their positions in accordance with the Treaties and with the principle of sincere cooperation, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement establishing the EU-LAC International Foundation is hereby authorised, subject to the conclusion of the said Agreement. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day following that of its adoption. Done at Luxembourg, 10 October 2016. For the Council The President G. MATEÃ NÃ 